Citation Nr: 0618860	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  95-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, claimed as either incurred in service or 
proximately due to or the result of service-connected 
bilateral foot disability, or aggravated by service-connected 
bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran had active duty service from January 1952 to 
January 1954.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) regional 
office (RO) in New York, New York.  

In December 2004, the Board remanded this claim to the RO for 
additional development.  The appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

When the Board remanded this claim in December 2004, it 
pointed out that service connection may be granted for 
nonservice-connected disability which is proximately due to 
and the result of service-connected disability or when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, with compensation being paid for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Therefore, 
based on the holding in Allen v. Brown, 7 Vet. App. 439 
(1995), service connection for a psychiatric disability could 
be granted not only if the veteran's service-connected 
bilateral foot disorders caused a psychiatric disability, but 
also if his service-connected bilateral foot disorders have 
aggravated a psychiatric disability, with compensation being 
paid to the extent of such aggravation.

The Board remanded the claim because it was not clear from 
the medical evidence in the record whether the veteran is 
entitled to "direct" service connection for major depression 
and/or another acquired neuropsychiatric disorder; or to 
secondary service connection for major depression; or to 
service connection for major depression on the basis that it 
was aggravated by his service- connected disabilities.  

It was noted that the veteran had current disability from 
major depressive disorder, and that a July 1996 VA 
examination report concluded that the veteran had recurrent 
major depressive disorder with somatization and contained a 
statement suggesting that the depressive disorder was 
"aggravated" by his foot condition and its treatment.  The 
Board also noted statements in a May 1997 VA examination 
report to the effect that the veteran's depression began in 
early 1995, "seems to be secondary to his foot condition," 
and was "aggravated" by his foot condition.  

The distinction between whether the veteran's disability from 
a depressive disorder is fully and proximately due to or the 
result of (caused by) his service-connected disability from 
his foot disorders or whether it has been aggravated by such 
service-connected disability was noted by the Board to be of 
important significance.  The remand requested that the 
veteran be examined and that the examiner answer specific 
questions regarding this claim.  The veteran was examined in 
August 2005; however the examiner did not address the 
questions that the Board requested be discussed.  In Stegall 
v. West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for examination, if scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the veteran's claim for service connection for a 
neuropsychiatric disorder is remanded for the following:

1.  In addition to any necessary VCAA 
notification, the veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal as noted by the United States 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The VA examiner who completed the 
report of the August 2005 VA examination 
should be asked to augment the report to 
given an opinion concerning the 
following:  

For each diagnosed neuropsychiatric 
disorder (i.e., major depressive 
disorder), the examiner must express an 
opinion concerning whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that major depressive 
disorder (a) was incurred in service, or 
(b) is related to events in service, or 
(c) is proximately due to or the result 
of the veteran's service- connected foot 
disorders, or (d) alternatively, if not 
caused by his foot disorders, has been 
aggravated by his service-connected foot 
disabilities.  In the latter case, i.e., 
aggravation by the service-connected foot 
disabilities, the examiner should 
estimate to what extent any 
neuropsychiatric disorder identified has 
been so aggravated.  The examiner should 
report a complete rationale for his/her 
conclusions.

If the previous examiner is not 
available, or if the examination report 
cannot otherwise be augmented without 
examining the veteran, the veteran should 
be scheduled for an examination so that 
the requested opinion may be obtained.  
The claims folder should be available to 
the examiner for completion of the 
opinion.

3.  Then the RO should review the record 
and readjudicate the claim of entitlement 
to service connection for an acquired 
neuropsychiatric disorder, including 
claimed PTSD, either as incurred in 
service, or as proximately due to or the 
result of service-connected disability, 
or as aggravated by service-connected 
disability.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



